DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
The Amendments filed on 3/4/2021 have been entered.  Claims 24-26, 28-38, 40-50, 52-53, and 55-58 are pending.  Claims 1-23, 27, 39, 51, and 54 are cancelled. Claims 24, 31, 36, 43, 48, 55, and 57 are amended and claims 25-26, 29-30, 32-35, 37-38, 40-42, 44-50, 52-53, 56, and 58 are as previously presented.  

Response to Arguments
Applicant's arguments filed 3/4/2021 have been fully considered.  
Regarding the previous provisional rejection for double patenting, the applicant has requested that the rejection be withdrawn in light amendments or otherwise held in abeyance pending a designation of allowability.  The examiner position is that the current amendment have not changed the scope of the claims in a way to overcome the previous provisional non-statutory double patenting rejection.  Furthermore, MPEP 804(I)(B)(1) states the following policy of the Office about holding double patenting rejections in abeyance:
“As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner.”

Therefore, the previous double patenting rejection remains in place and is not held in abeyance.  
Regarding the rejection under 35 USC § 102 of independent claims 24, 36, and 48, the applicant argues that Elhag does not anticipate the applicant’s claimed invention because the cited portions are directed to alternate embodiments and that Elhag does not each a single motion signal is provided to both the electronic filter and the second parameter estimator.  The examiner respectfully disagrees with this assessment.  A careful reading of Elhag by one of ordinary skill in the art would indicate that the Elhag teaches to embodiments one without a motion sensor and one with a motion sensor.  Therefore, the cited 
Regarding the rejection of claim 31, the applicant argues that Elhag does not teach the claimed limitation because “Elhag's Fig. 12, Elhag's "heart rate" is output from Elhag's "Custom Adaptive Filter." Claim 31, in sharp contrast, describes a third parameter estimator configured to generate at least one physical activity parameter based on receipt of a first signal that is provided into an electronic filter and the third parameter estimator.”  The examiner respectfully disagrees.  The claim does not preclude any intermediate processing steps before determining the physical activity parameter only that the third estimator derives the physical activity parameter from the physiologically sensor input channel signal which is Elhag does teach. As shown in Elhag Fig 12, the input from the physiological sensor is used in deriving heart rate which Elhag col. 12 ll. 37-41 further teaches that the heart rate is then used to derive physical activity level.  Further, applicant’s Fig. 16 supports such an interpretation where input signals are sent through several intermediary steps before extracting parameters from the input signal.  Therefore, the applicant’s arguments are not persuasive.  
Regarding the rejection under 35 USC § 102 of independent claim 57, the applicant argues that Terry does not anticipate the claimed invention because “motion typeof Terry does not disclose or suggest the generation of activity parameters but rather is a classification used by the neural net of Terry to decide how to process the PPG waveforms depending on "motion type.".  The examiner respectfully disagrees with the applicant.  First, the applicant’s own specification states that activity parameter/assessment can include limb motion and performance of an activity.  The motion types detected by Terry include tapping of motion of the finger, kicking of limbs, or clenching motions which are the equivalent of limb motion and/or performance of an activity and therefore an activity parameter (see 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal 
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 8,923,941 (‘941 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘941 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘941 patent teaches a PPG sensor that measures a physiological signals such heart rate and respiration  (claim 1 and 5 of the ‘941 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘941 patent teaches motion sensor for sensing motion information and determining physical activity parameter (see claims 1 and 9) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘941 patent claims 6-8 further teaches filtering the PPG  signal using the motion signal making it equivalent to the electronic filter in the instant application.  
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, and 3-5 of U.S. Patent No. 8,929,965 (‘965 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘965 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘965 patent teaches a optical detector that measures a physiological signals such heart rate and respiration  (claim 1 and 5 of the ‘965 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘965 patent teaches motion sensor for sensing motion information (see claim 3) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘965 patent claim 4 further teaches filtering the optical/physiological signal in response to the motion signal making it equivalent to the electronic filter in the instant application.  
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8-20, 23-31 of U.S. Patent No. 9,289,135 (‘135 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because .  
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-35 of the U.S. Patent No. 9,314,167 (‘167 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘167 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘167 patent teaches a PPG sensor that produces physiological information including heart rate, respiration and other blood related parameters (claims  of ‘167 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘167 patent teaches motion sensor for sensing motion information to determine physical activity parameters (see claim1 ) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘167 patent claims 5-7, 19-23, 28-32 further teaches filtering the PPG sensor signal in using the motion sensor signal making it equivalent to the electronic filter in the instant application.  
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10,448,840 (‘840 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘840 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘840 patent teaches a optical emitter/detector that produces PPG signal used to determine blood flow parameters (claims 1 and 11 of ‘840 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘840 patent teaches motion sensor for sensing motion information to determine physical activity assessments (see claims 1 and 11 ) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘840 patent claims 

Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of the U.S. Patent No. 10,448,840 (‘840 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘840 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘840 patent teaches a optical emitter/detector that produces PPG signal used to determine blood flow parameters (claims 1 and 11 of ‘840 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘840 patent teaches motion sensor for sensing motion information to determine physical activity assessments (see claims 1 and 11 ) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘840 patent claims 1 and 11 further teaches removing from the PPG sensor signal the footstep motion artifacts determined using the motion sensor making it equivalent to the electronic filter in the instant application.  
Claims 24-26, 28-38, 40-50, 52-53, 55-58 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of the U.S. Patent No. 9,955,919 (‘919 patent). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘919 patent is narrower in scope and therefore anticipates the instant application. In particular, the ‘919 patent teaches a detector that produces optical detector signal used to determine physiological parameters including heart rate, respiration rate and other blood parameters (claims 1 and 16 of ‘919 patent) making it equivalent to the physiological sensor and first parameter in the instant application.  The ‘919 patent teaches motion sensor for sensing motion information to determine physical activity parameters including distance traveled, speed and step count (see claims 1 and 13 ) making it equivalent to the motion noise sensor and second parameter respectively of the instant application.  The ‘919 patent claims 1 and 16 further teaches removing from the optical detector sensor signal the footstep motion artifacts determined using the motion sensor making it equivalent to the electronic filter in the instant application

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.



Claims 57 and 58 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Terry (US 2005/0049470).
Regarding claim 57, Terry discloses a method of generating data output containing motion-related information about a subject, the method comprising: sensing physical activity and physiological information from the subject via a monitoring device attached to the subject (Pulse oximeter 10 is attached to a patient tissue site),  wherein the monitoring device comprises at least one PPG sensor (Pulse oximeter 10 includes optical signal sources 20a,b and photosensitive diode/detector 40 see [0040].  The pulse oximeter produces a plethysmographic signal from the detected light signals see [0024;031].  Since the light is being used to produce the plethysmographic signal, pulse oximeter can be interpreted as containing PPG sensor.); 
wherein the PPG sensor provides a signal (210) comprising physiological information and residual noise information; providing the signal comprising the physiological information and the residual noise information to a parameter estimator ([0051] indicates motion is present in the red and infrared signals of the plethysmography); 
and processing the  residual noise information of the signal from the at least one PPG sensor via a processor to generate at least one physical activity parameter about the subject (The plethysmographic/IR/Red signal 210 is used in signal processing method 200 where the signal contains motion artifact information that can be used by the neural network processing to output types of motion the user is artifact types 273 in addition to physiological information such as respiration see Fig 2 and 3 [0033; 0046-0047; 0051; 0056]) .  
Regarding claim 58, Terry discloses the method of Claim 57, wherein the at least one physical activity parameter includes one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subject pace, subject poise, subject performance of an activity, subject limb motion, subject mastication rate, subject mastication intensity, or subject mastication volume (Terry [0056] indicates that neural network can be trained to identity/output a variety of types of motions including clenching motion, tapping motion, or kicking which would all be forms of limb motions/subject performance of an activity and also subject activity level since tapping frequency can be recognized).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 24-26, 28, 30-38, 40, 42-50, 52-53, and 55-56 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elhag (US 7,470,234) .
Regarding claim 24,  Elhag teaches a digital noise cancellation circuit configured to generate physiological and physical activity parameters (Elhag teaches microprocessor 41  as part of circuit assembly 35 of monitoring device 30 which can implement the noise cancellation technique in Fig 12), the digital noise cancellation circuit comprising: 
a physiological sensor (optical sensor 30) input channel configured to receive a first signal from a physiological sensor worn by a subject (optical sensor 30 creates a signal related to blood flow/reflectance see col 7 ll. 6-48), wherein the first signal contains physiological information about the subject and motion noise caused by motion of the subject (col 1 ll. 54-64 indicates the pulse oximetry can contain artifacts due to motion see also col 14 ll. 7-10); 
a motion noise sensor (motion sensor 1100 such as an accelerometer see col 14 ll. 10) input channel configured to receive a second signal from a motion sensor worn by the subject, wherein the second signal contains motion noise caused by motion of the subject (col 14 ll. 10-16 indicates the motion sensor can detection motion such as arm swinging see also col 10 ll. 61- col 11 ll. 2); 
an electronic filter configured to reduce the motion noise in the first signal using the second signal, and configured to produce a filtered signal containing primarily physiological information about the subject (col 14 ll. 7-24 states that the motion signal from the motion sensor can be used to in adaptive filter to remove motion noise from sensor 30 see also Fig 12); 
(the signal from sensor 30 be used by circuit assembly 35 to determine pulse rate, blood oxygenation, plethysmogram, blood pressure, and calories used see col 7 ll. 60-col 8 ll. 4) ; and
a second parameter estimator configured to receive the second signal,  which is also provided to the electronic filter, via the motion noise sensor input channel and generate at least one physical activity parameter about the subject (the motion sensor/accelerometer can be used to determine distance traveled by the user see col 10 ll. 61-64).
Though teachings of Elhag about the electronic filter and the second parameter estimator may be directed to different embodiments, it would be obvious to one of ordinary skill in the art to combine the electronic filter with the second parameter estimator in the two embodiments taught by Elhag in order to be able to determine both the distance traveled by the user and the filter the physiological signal using the motion signal from the accelerometer in order to improve the overall functionality of the device and to provide additional information to the user (Elhag col 10 ll. 61-64 and col 14 ll. 13-16).  Further it would be obvious to one of ordinary skill in the art to use the same accelerometer signal for both the electronic filter and the second parameter estimator because both filter and the estimator use a signal from an accelerometer on the electronic circuitry of the device and using the same accelerometer and its corresponding signal would reduce the number of components need for the device.  
Regarding claim 25,  Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the at least one physiological parameter includes one or more of the following: blood flow, blood pulse volume, blood analyte levels, breathing volume, blood oxygen levels, blood pressure, VO2max, the 1st derivative of at least one blood pulse, and the 2nd derivative of at least one blood pulse (col. the signal from sensor 30 be used by circuit assembly 35 to determine pulse rate, blood oxygenation, plethysmogram which would be the equivalent blood pulse volume, blood pressure, and calories used see col 7 ll. 60-col 8 ll. 4)  
Regarding claim 26,  Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the at least one physical activity parameter includes one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subject pace, subject poise, (Elhag col 10 ll. 61-64 teaches distance traveled by the user and col 14 ll. 12-13 teaches the motion sensor detects arm swinging which would is a limb motion).  
Regarding claim 28,  Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the motion noise sensor input channel is configured to receive the second signal from an accelerometer (col 10 ll. 61-64 and col 14 ll. 7-13) .  
Regarding claim 30,  Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the first parameter estimator comprises at least one beat finder configured to generate a heart rate assessment for the subject (Elhag teaches taking voltage signal from the optical detector and finding crossing points where voltages crosses through zero to determine a heart rate see col 13 ll. 35-col 14 ll. 6 and Fig 10.  Based on the applicant’s specification p. 46 ll. 24-26, the heart rate assessment is just the determination of the heart rate.  The examiner does note that Elhag col 12 ll. 37-64 teaches addition user assessments using heart rate.).  
Regarding claim 31, Elhag teaches the digital noise cancellation circuit of Claim 24, further comprising a third parameter estimator configured to receive the first signal, which is also provided to the electronic filter, via the physiological input channel and generate at least one physical activity parameter about the subject (Elhag col 12 ll. 37-67 teaches that heart rate can be used to determine estimate the activity level of the user.  T).  
Regarding claim 32, Elhag teaches the digital noise cancellation circuit of Claim 24, further comprising at least one signal conditioning filter configured to calculate heart rate, blood flow, heart rate variability and/or blood gas/analyte level from the filtered signal (col 13 ll.50-col 14 ll. 6 - an adaptive resonant filter can be used to generate heart rate.).  
Regarding claim 33, Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the at least one physiological parameter includes heart rate (Elhag Abstract, col 7 ll. 63).  
Regarding claim 34, Elhag teaches the digital noise cancellation circuit of Claim 24, wherein the at least one physiological parameter includes heart rate and blood pulse volume (Elhag col 7 ll. 64-64 – plethysmogram signal would be the equivalent of the blood pulse volume).  
Regarding claim 35, Elhag teaches the digital noise cancellation circuit of Claim 31, wherein the at least one physical activity parameter about the subject comprises one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subject pace, subject limb motion, subject poise, subjectIn re: LeBoeuf et al. Serial No.: 15/916,972 Filed: March 9, 2018 Page 4 of 9 performance of an activity, subject mastication rate, subject mastication intensity, or subject mastication volume (Activity intensity determined using heart rate would be the equivalent of activity exertion/level see also rejection of claim 31) .  
Regarding claim 36, Elhag teaches a wearable device, comprising: 
at least one physiological sensor (sensor 30); 
at least one motion sensor (accelerometer/motion sensor 1100 see col 10 ll. 61-67 and col. 14 ll. Line 7-13); and 
a digital noise cancellation circuit configured to generate physiological and physical activity parameters about a subject wearing the wearable device, wherein the digital noise cancellation circuit comprises: a physiological sensor input channel configured to receive a first signal from the at least one physiological sensor, wherein the first signal contains physiological information about the subject and motion noise caused by motion of the subject; a motion noise sensor input channel configured to receive a second signal from the at least one motion sensor, wherein the second signal contains motion noise caused by motion of the subject; an electronic filter configured to reduce the motion noise in the first signal using the second signal, and configured to produce a filtered signal containing primarily physiological information about the subject; a first parameter estimator configured to receive the filtered signal and generate at least one physiological parameter about the subject; and a second parameter estimator configured to receive the second signal, which is also provided to the electronic filter,  via the motion noise sensor input channel and generate at least one physical activity parameter about the subject (See rejection of claim 24 for additional explanation of the digital noise cancellation sensor).  
Regarding claim 37, Elhag teaches the wearable device of Claim 36, wherein the at least one physiological parameter includes one or more of the following: blood flow, blood pulse volume, blood analyte levels, breathing volume, blood oxygen levels, blood pressure, VO2max, the 1st derivative of at least one blood pulse, and the 2nd derivative of at least one blood pulse (see rejection of claim 25).  
Regarding claim 38, Elhag teaches the wearable device of Claim 36, wherein the at least one physical activity parameter includes one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subjectIn re: LeBoeuf et al. Serial No.: 15/916,972 Filed: March 9, 2018 Page 5 of 9 pace, subject poise, subject performance of an activity, subject limb motion, subject mastication rate, subject mastication intensity, or subject mastication volume (see rejection of claim 26).  
Regarding claim 40, Elhag teaches the wearable device of Claim 36, wherein the at least one motion sensor comprises an accelerometer(see rejection of claim 28).  
Regarding claim 42, Elhag teaches the wearable device of Claim 36, wherein the first parameter estimator comprises at least one beat finder configured to generate a heart rate assessment for the subject (see rejection of claim 30).  
Regarding claim 43, Elhag teaches the wearable device of Claim 36, further comprising a third parameter estimator configured to receive the first signal, which is also provided to the electronic filter, via the physiological input channel and generate at least one physical activity parameter about the subject (see rejection of claim 31).  
Regarding claim 44, Elhag teaches the wearable device of Claim 36, further comprising at least one signal conditioning filter configured to calculate heart rate, blood flow, heart rate variability and/or blood gas/analyte level from the filtered signal (see rejection of claim 32).  
Regarding claim 45, Elhag teaches the wearable device of Claim 36, wherein the at least one physiological parameter includes heart rate (see rejection of claim 33).  
Regarding claim 46, Elhag teaches the wearable device of Claim 36, wherein the at least one physiological parameter includes heart rate and blood pulse volume (see rejection of claim 34).  
Regarding claim 47, Elhag teaches the wearable device of Claim 43, wherein the at least one physical activity parameter about the subject comprises one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step In re: LeBoeuf et al. Serial No.: 15/916,972 Filed: March 9, 2018 Page 6 of 9 count, subject pace, subject limb motion, subject poise, subject performance of an activity, subject mastication rate, subject mastication intensity, or subject mastication volume (see rejection of claim 35).  
Regarding claim 48, Elhag teaches a method of generating data output containing physiological and motion-related information about a subject, the method comprising: sensing physical activity and (Claim 48 is rejected for substantially the same reasons as claims 24 and 36).  
Regarding claim 49, Elhag teaches the method of Claim 48, wherein the at least one physiological parameter includes one or more of the following: blood flow, blood pulse volume, blood analyte levels, breathing volume, blood oxygen levels, blood pressure, VO2max, the 1st derivative of at least one blood pulse, and the 2nd derivative of at least one blood pulse (see rejection of claim 25).  
Regarding claim 50, Elhag teaches the method of Claim 48, wherein the at least one physical activity parameter includes one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subject pace, subject poise, subject performance of an activity, subject limb motion, subject mastication rate, subject mastication intensity, or subject mastication volume (see rejection of claim 26).  
Regarding claim 52, Elhag teaches the method of Claim 48, wherein the at least one physiological parameter includes heart rate (see rejection of claim 33).  
Regarding claim 53, Elhag teaches the method of Claim 48, wherein the at least one physiological parameter includes heart rate and blood pulse volume (see rejection of claim 24).  
Regarding claim 55, Elhag teaches the method of Claim 48, wherein the digital noise cancellation circuit further comprises a third parameter estimator, and wherein the method further comprises receiving the first signal, which is also provided to the electronic filter, at the third parameter estimator via the physiological sensor input channel and generating at least one physical activity parameter about the subject (see rejection of claim 31).  
Regarding claim 56, Elhag teaches the method of Claim 55, wherein the at least one physical activity parameter includes one or more of the following: subject exertion, subject activity level, subject distance traveled, subject speed, subject step count, subject pace, subject poise, subject performance of an activity, subject limb motion, subject mastication rate, subject mastication intensity, or subject mastication volume (see rejection of claim 35).  

Claims 29 and 41 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Elhag as applied to claims 24 and 36 above, and further in view of Kondo (US 2003/0109791).
Regarding claim 29, Elhag teaches the digital noise cancellation circuit of Claim 24, but Elhag does not explicitly teach the motion noise sensor input channel is configured to receive the second signal from an optical noise sensor.  
Kondo does teach a wearable monitoring device with noise cancelation that uses a motion noise sensor input channel is configured to receive the second signal from an optical noise sensor. (Kondo Fig 10 includes a motion sensor 51 that is a combination of blue light and a photodetector where the blue light is reflected off the skin and is related to body movement see [0071]. The body motion sensor data can then be removed from the light signal from sensor 26 related to the pulse waveform.  Light sensor 26 is the equivalent of optical sensor 30 taught by Elhag. See also [0070-0074]).
In view of the teachings of Kondo, it would have been obvious to one of ordinary skill in the art at the time the invention was made to include the blue light motion detector as is disclosed by Kondo to the noise cancelation circuit and monitoring device taught by the Elhag in order to obtain a motion signal that is not affected by the physiological signal that will be filtered using the motion signal and therefore 
Regarding claim 41, Elhag teaches the wearable device of Claim 36, but Elhag does not explicitly teach the at least one motion sensor comprises an optical noise sensor.  
Kondo does teach a teach a wearable device with at least one motion sensor comprises an optical noise sensor (see rejection of claim 29).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN A BALDWIN whose telephone number is (303)297-4293.  The examiner can normally be reached on Monday-Friday 9:00-5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571) 272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/N.A.B/Examiner, Art Unit 3792                                                                                                                                                                                                        
/NIKETA I PATEL/Supervisory Patent Examiner, Art Unit 3792